DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on March 11, 2022 are entered into the file. Currently, claim 1 is amended; claims 3 and 4 are canceled; resulting in claims 1, 2, 5, and 6 pending for examination.


Response to Arguments
Response-Claim Objections
The previous objection to claim 1 is overcome by the amendments to the claim in the response filed March 11, 2022.

Response-Claim Rejections - 35 USC § 103
In light of the amendments to claim 1 in the response filed March 11, 2022, the following rejections have been withdrawn:
Claims 1, 2, and 6 under 35 U.S.C. 103 as being unpatentable over Maruichi ‘341 (US 2009/0280341) in view of Ose et al. (JP 2009-178887);
Claims 1, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Maruichi ‘341 (US 2009/0280341, previously cited) in view of Tanaka et al. (JP 2007-160544); and
Claims 1, 2, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Ishikawa ‘429 (JP 2015-160429) in view of Ose et al. (JP 2009-178887).
Please refer to the Reasons for Allowance and Examiner’s Amendment sections below for further explanation.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Naoko Koyano on June 17, 2022.

The application has been amended as follows: 
In lines 17-18 of claim 1, please replace “wherein the styrene-butadiene copolymer in the interlayer represents all of the polystyrene resin in the interlayer” to --wherein the styrene-butadiene copolymer (A) and the styrene-butadiene copolymer (B) in the interlayer represents all of the polystyrene resin in the interlayer--.
In line 19 of claim 1, please replace “the adhesive layer” with --the adhesive layers--.
In claim 5, please replace “wherein the adhesive layer contains a polystyrene resin in an amount of 35 to 70%” with --wherein the adhesive layer contains the styrene-butadiene copolymer in an amount of 35 to 70%--.


REASONS FOR ALLOWANCE
Claims 1, 2, 5, and 6 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 1 is directed to a heat shrinkable multilayer film comprising front and back layers each containing a polyester resin, an interlayer containing a polystyrene resin, and adhesive layers each containing a styrene-butadiene copolymer, wherein the front and back layers and the interlayer are stacked with the adhesive layers interposed therebetween. The heat shrinkable multilayer film has a maximum shrinkage stress of 3.5 to 11 MPa, measured by immersing in hot water at 80 °C for 30 seconds. The polystyrene resin constituting the interlayer is a mixed resin containing a styrene-butadiene copolymer (A) having a Vicat softening temperature of 80 °C or higher and a styrene-butadiene copolymer (B) having a Vicat softening temperature of lower than 80 °C, wherein the interlayer contains 1 to 35% by weight of the styrene-butadiene copolymer (A) and 65 to 99% by weight of the styrene-butadiene copolymer (B), and wherein the styrene-butadiene copolymer (A) and styrene-butadiene copolymer (B) represents all of the polystyrene resin in the interlayer. The styrene-butadiene copolymer of the adhesive layer is a copolymer consisting of a component derived from styrene as an aromatic vinyl hydrocarbon and a component derived from 1,3-butadiene as a conjugated diene, wherein the styrene-butadiene copolymer constituting the adhesive layers has a higher butadiene content than all of the styrene-butadiene copolymers constituting the interlayer.

The closest prior art to the claimed invention is Maruichi ‘341 (US 2009/0280341).
Maruichi ‘341 teaches a heat-shrinkable multilayer film comprising outer surface layers (2; front and back layers) containing a polyester resin [0037], an intermediate layer (1; interlayer) containing a polystyrene resin [0053], and adhesive layers (3), wherein the surface layers and the intermediate layer are stacked with the adhesive layers interposed therebetween (Fig. 1, [0013], [0087]).
Maruichi ‘341 further teaches a heat-shrinkable multilayer film wherein the polystyrene resin constituting the intermediate layer is a mixed resin containing a styrene-butadiene copolymer (A) having a Vicat softening temperature of 82 °C (styrene-butadiene-styrene copolymer) and a styrene-butadiene copolymer (B) having a Vicat softening temperature of 70 °C (compounded resin A), wherein the compounded resin A is a styrene-isoprene-butadiene copolymer (Example 9, [0128], [0131]-[0134]). The intermediate layer contains 30 wt% of the styrene-butadiene copolymer (A) and 70 wt% of the styrene-butadiene copolymer (B) (Example 9, [0132]). 
Maruichi ‘341 teaches that the adhesive layer comprises a hydrogen addition product of an aromatic vinyl hydrocarbon-conjugated diene copolymer, for example a maleic anhydride modified styrene-ethylene/butylene-styrene block copolymer, which has a high affinity with both the polystyrene resin of the intermediate layer and the polyester resin of the outer surface layers ([0039]-[0041], [0133]). However, there is no teaching, suggestion, or motivation to modify the adhesive layers of Maruichi ‘341 to include a styrene-butadiene copolymer, which is a copolymer consisting of a component derived from styrene as an aromatic vinyl hydrocarbon and a component derived from 1,3-butadiene as a conjugated diene. Therefore, Maruichi ‘341 also does not teach the newly added limitation requiring that the styrene-butadiene copolymer constituting the adhesive layers has a higher butadiene content than all of the styrene-butadiene copolymers constituting the interlayer.

Ishikawa ‘429 (JP 2015-160429), cited on the IDS filed 04/12/2021, teaches a heat shrinkable multilayer film comprising front and back layers each containing a polyester resin ([0007], [0019]), an intermediate layer (interlayer) containing a polystyrene resin ([0007], [0022]), and adhesive layers containing a styrene-butadiene copolymer consisting of a component derived from styrene and a component derived from 1,3-butadiene [0078].
Ishikawa ‘429 teaches that the intermediate layer contains a mixture of a styrene homopolymer and an aromatic vinyl hydrocarbon-conjugated diene copolymer as a polystyrene-based resin [0022], wherein the styrene homopolymer has a Vicat softening temperature in the range of 90 to 110 °C and is included in the intermediate layer at a content of 10 to 40 wt% ([0025]-[0026]), and the aromatic vinyl hydrocarbon-conjugated diene copolymer has a Vicat softening temperature in the range of 60 to 85 °C and is included in the intermediate layer at a content of 60 to 90 wt% ([0032]-[0033]).
As noted by the Applicant on page 8 of the remarks filed March 11, 2022, the intermediate layers in Examples 1-6 and in all of the embodiments of Ishikawa ‘429 contain the styrene homopolymer (PS-1), and Examples 1 and 3-6 all contain a styrene-butadiene copolymer (PS-4) in the interlayer and a styrene-butadiene copolymer (PS-5) in the adhesive layer which have the same butadiene content (30 wt%) ([0078], [0080]-[0085], Table 1). Therefore, Ishikawa ‘429 does not satisfy the newly added limitations requiring that the styrene-butadiene copolymer (A) and styrene-butadiene copolymer (B) in the interlayer represents all of the polystyrene resin in the interlayer, and that the styrene-butadiene copolymer constituting the adhesive layers has a higher butadiene content than all of the styrene-butadiene copolymers constituting the interlayer.

Ishikawa ‘158 (US 2017/0190158), newly cited, teaches a heat shrinkable multilayer film comprising front and back layers containing a polyester resin (PET-2), an interlayer containing a polystyrene resin (PS-3), and adhesive layers each containing a polystyrene resin (PS-6) [0157]. The polystyrene resin constituting the interlayer is a styrene-butadiene copolymer having a butadiene content of 16% by weight and having a Vicat softening temperature of 75 °C [0131], and the polystyrene resin constituting the adhesive layers is a styrene-butadiene copolymer consisting of a component derived from styrene as an aromatic vinyl hydrocarbon and a component derived from 1,3-butadiene as a conjugated diene having a butadiene content of 24% by weight [0134]. Therefore, the styrene-butadiene copolymer constituting the adhesive layers has a higher butadiene content of all the styrene-butadiene copolymers constituting the interlayer.
Although Ishikawa ‘158 teaches several styrene-butadiene copolymers (PS-1 through PS-4) having Vicat softening temperatures of lower than 80 °C for use in the interlayer, there is no teaching, suggestion, or motivation to modify the interlayer of Ishikawa ‘158 to include a second styrene-butadiene copolymer having a Vicat softening temperature of 80 °C or greater at the claimed weight percentage and also having a butadiene content lower than the butadiene content of the styrene-butadiene copolymer of the adhesive layers.

Kawasaki et al. (US 2010/0055361), newly cited, suggests that the Vicat softening temperature of the interlayer can be adjusted by mixing two or more kinds of resins having different Vicat softening temperatures.
Kawasaki et al. teaches a heat shrinkable multilayer film comprising an intermediate layer made of a resin (c) containing a rubber elastic material (b) which is a block copolymer composed of a vinyl aromatic monomer and a conjugated diene ([0017], [0039], Table 1). Kawasaki et al. teaches that the resin (c) used for the intermediate layer has a Vicat softening temperature of 60 to 85 °C to enable the heat shrinkable film to have a suitable natural shrinkage ratio and low-temperature processability [0042]. Kawasaki et al. further teaches that the resin (c) of the intermediate layer can be mixed with two or more kinds of resins having different Vicat softening temperature so that the film can be slowly shrunk according to the heating temperature, wherein the Vicat softening temperature of the resin can be changed by controlling the weight ratio of the monomeric components [0042].
Although Kawasaki et al. suggests mixing two or more resins having different Vicat softening temperatures to achieve an interlayer having a Vicat softening temperature within the range of 60 to 85 °C, there is insufficient specificity in the prior art to render obvious an interlayer comprising two styrene-butadiene copolymers, wherein one styrene-butadiene copolymer has a Vicat softening temperature of 80 °C or higher and the other has a Vicat softening temperature of less than 80 °C, and wherein both styrene-butadiene copolymers of the interlayer have a lower butadiene content than the styrene-butadiene copolymer of the adhesive layers.

As such, none of the cited references, either alone or in combination, render obvious a heat shrinkable multilayer film comprising front and back layers containing a polyester resin, an interlayer containing a polystyrene resin comprising two styrene-butadiene copolymers present in the claimed amounts, having the claimed Vicat softening temperatures, and representing all of the polystyrene resin in the interlayer, and adhesive layers each containing the specific styrene-butadiene copolymer as claimed, wherein the styrene-butadiene copolymers of the adhesive layers and of the interlayer meet the claimed relationship for the butadiene contents.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785